DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-8, 10-12, 15, 16, and 22 are canceled.  Claims 1, 2, 9, 13, 14, 17-21, and 23-27 are under examination.
Applicant is advised that claims 9, 13, and 14 are incorrectly identified in the amended claim set as “Withdrawn.”  These claims are not withdrawn, but are under examination.  Future amendments should not use the claim identifier “Withdrawn” for these claims.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1-6, 9, 10, 13-15, and 17-21 under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Fiedler et al. as set forth at pp. 4-7 of the withdrawn in view of the canceled and amended claims (received 03 August 2021).
The rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Fiedler et al. and further in view of Goodship et al. as set forth at pp. 7-9 of the previous Office action (mailed 03 May 2021) is withdrawn in view of the canceled and amended claims (received 03 August 2021).

Matter of Record
	It has come to the Examiner’s attention that the heading of Figure 9 is misspelled as “Figuur 9.”  Applicant may desire to correct this misspelling before the instant application matures as a U.S. Patent.  However, since the meaning of the title is clear, Applicant is not required to correct the misspelling.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 2, 9, 13, 14, 17-21, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed method wherein the recited “immunomodulation agent” is inactivated Staphylococcus aureus, inactivated Myobacterium marinum bacteria, inactivated Haemophilus influenzae bacteria, or lipoteichoic acid (LTA), does not reasonably provide enablement for the claimed methods of administering other “immunomodulation agents.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the nature of the invention is complex and unpredictable, involving the effects of biological compositions on physiological activity.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
Regarding the breadth of the claims, the broadest claim recites a composition for new bone formation comprising an immunomodulation agent and BMP-2.  The immunomodulation agent may be inactivated bacteria, bacteria, attenuated bacteria, modified bacteria, or bacterial cell wall extracts.  Claim 1 does not limit the species of bacteria.  Also, claim 1 does not indicate exactly how attenuated or modified are different from unattenuated or unmodified bacteria.  Finally, the recitation of bacterial cell wall extracts is not further specified regarding the types of molecules that are contained in the extracts, or if they are mixed extracts or single component substances.
While the specification suggests that all of the recited immunomodulation agents increase bone growth when administered in combination with BMP-2, the experimental results show that only a subgenus of the claimed genus of immunomodulation agents effectively enhance bone growth when administered with BMP-2.  Specifically, administration of LTA in combination with BMP-2 showed small dose-dependent increases in bone whereas LPS did not result in bone growth.  See Figure 4 and 5.  Figure 9 showed that the combination of BMP-2 with inactivated M. marinum, S. area, or H. influenza bacteria resulted in enhanced bone growth.  Table 3 shows the effect of dosage of inactivated S. aureus on bone growth.  These results are also supported by Croes et al. (2019, Eur. Cells and Mater. 37:402-419; of record) previously submitted by Applicant.
E. coli to BMP-2 containing implants did not appear to result in statistically significant increases in bone formation (Figure 9 and Croes et al.).  It is well noted that exposure of bone to live, active bacteria is detrimental.  For example, exposure of bone to live S. aureus can result in osteomyelitis, a serious and often fatal condition that often includes bone loss.  The prior art characterizes osteomyelitis as one of the most difficult-to-treat infectious diseases.  See Sia et al. (2006, Best Practice & Research Clinical Rheumatology 20(6):1065-1081).  Guerra et al. (1998, Clinical Infectious Diseases 27:639-640) provide evidence that even the highly attenuated BCG strain of Mycobacterium bovis bacteria, can cause osteomyelitis.  Saavedra-Lozano et al. (2008, J. Pediatr. Orthop. 28(5):569-575) report that a modified bacterium, specifically S. aureus in which modification of an adenine residue resulted in an extremely pathogenic, clindamycin-resistant form of S. aureus, MRSA, which can cause osteomyelitis that is particularly difficult to treat.  
In view of the above, it would clearly require an enormous amount of empirical research into each potential immunomodulating agent within the scope of the claims combined with BMP-2 to determine which combinations would result in bone growth.  
Due to the large quantity of experimentation necessary to determine which immunomodulating agents other than inactivated Staphylococcus aureus, inactivated Myobacterium marinum bacteria, inactivated Haemophilus influenzae bacteria, or lipoteichoic acid (LTA) would increase bone formation when administered in combination with BMP-2, the lack of direction/guidance presented in the specification .  

Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
10 November 2021